Citation Nr: 1403803	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Board issued a decision granting reopening of the Veteran's claim for entitlement to service connection for a psychiatric disability.  The Board then remanded the reopened claim for additional evidentiary development.

In September 2013, the Board remanded this matter for further development and consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Board has determined that further development is required before the Veteran's claim is decided.

The Board's September 2013 remand instructed the originating agency to provide the Veteran with a new VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim (since August 2009).  Specifically, the examiner was to identify all acquired psychiatric disorders that have been present since the Veteran filed his claim in August 2009; and for each such disorder identified, the examiner was to provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's period of service.

In November 2013, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination for mental disorders.  The examination report lists a current diagnosis of depressive disorder, not otherwise specified.  Where the examination report asks if the Veteran had more than one mental disorder, the DBQ examiner answered no.  The examiner then opined that the Veteran's depressive disorder, not otherwise specified, was not due to or aggravated by his military service or events therein; and provided a supporting rationale for this opinion.

Unfortunately, the DBQ examiner failed to identify or provide an opinion as to the other psychiatric disorders that have been diagnosed during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  In addition to his depressive disorder, not otherwise specified, the Veteran has been diagnosed with anxiety disorder, not otherwise specified; and mood disorder, not otherwise specified, during the pendency of the claim.  Although the examiner indicated that the diagnosis of depressive disorder, not otherwise specified, can encompass a variety of different psychiatric diagnoses, it is unclear if that diagnosis and opinion were meant to include the Veteran's currently diagnosed anxiety disorder, not otherwise specified, and his mood disorder, not otherwise specified.  

Accordingly, the Board finds that a supplemental medical opinion is needed to address the etiology of all acquired psychiatric disorders present during the period of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain a supplemental medical opinion from the examiner who conducted the November 2013 DBQ examination for mental disorders addressing whether the remaining psychiatric disorders for which the Veteran was diagnosed during the pendency of the claim, including anxiety disorder, not otherwise specified; and mood disorder, not otherwise specified, are related to his military service.  If the same DBQ examiner is not available, schedule the Veteran for a new DBQ examination to address these issues.

The claims file and any pertinent evidence in Virtual VA that are not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  

As for the Veteran's anxiety disorder, not otherwise specified, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's period of service.

As for the Veteran's mood disorder, not otherwise specified, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's period of service.

The examiner must consider the Veteran's complete psychiatric history, including psychiatric treatment in April 1974, January 1975, and from 1991 to 1995.  The examiner must also consider the reports of VA psychiatric examinations in November 1992, June 2011, and April 2013.

A complete rationale for all opinions expressed  must be provided.  If the examiner is unable to provide any required opinion, an explanation as to why should be provided.  If a requested opinion cannot be required without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

